Citation Nr: 0637295	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
status post vagotomy, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which confirmed a long-standing 20 
percent rating for residuals of a duodenal ulcer, status post 
vagotomy.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in January 2004.  This issue was 
remanded by the Board in December 2004 for further 
development, and now returns again to the Board.


FINDINGS OF FACT

1.  In December 2004, the Board remanded the issue of 
entitlement to an increased rating for a duodenal ulcer, 
status post vagotomy, to obtain a VA examination that was 
necessary to adjudicate his claim. 

2.  The veteran failed to report for scheduled VA 
examinations in May 2005 and March 2006, without good cause.


CONCLUSION OF LAW

The veteran's claim of entitlement to an increased evaluation 
for a duodenal ulcer, status post vagotomy, is denied as a 
matter of law, as he failed to report without good cause to a 
VA examination scheduled in conjunction with his claim for an 
increased rating. 38 C.F.R. § 3.655(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2002, March 
2005, and May 2005.  The originating agency essentially asked 
the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA treatment records.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying this claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
sent a letter in March 2006 explaining the Dingess decision.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, in 
the case of a claim for increase, the claim shall be denied.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.

In December 2004, the Board remanded this issue for further 
development, to include the scheduling of a VA examination to 
determine the present level of severity of the veteran's 
service connected disability.  That 2004 Board remand 
specifically informed the veteran that failure to report for 
any examination could result in the denial of his claim.  The 
evidence of record indicates that the veteran failed to 
report for VA examinations in May 2005 and March 2006.

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id. 
The Court has also held that the "duty to assist is not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The language of 38 C.F.R. § 3.655 leaves no authority for the 
RO or the Board to review the issue on appeal on the basis of 
the evidence already of record where the claimant does not 
show "good cause" for failure to report for the scheduled 
examination.  Rather, the regulation compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause.

In this case, the evidence of record shows that the RO went 
to great lengths to determine the veteran's correct address, 
and schedule the veteran for a VA examination twice.  Records 
show that several sources were contacted, including the 
Phoenix, Arizona postmaster, in an attempt to verify the 
veteran's current address.  Although the veteran appears to 
have had several different addresses recently, the only 
correspondence recently sent to the veteran returned as 
undeliverable was an August 2006 notice from the Board.  
There is no evidence of record which indicates that the 
veteran did not receive notice of either of the scheduled 
examinations.

While the record contains two compensation and pension 
examination inquiries, the Board acknowledges that it does 
not contain a copy of the actual notice sent to the veteran 
regarding the scheduling of the VA examinations.  
Nonetheless, there is no indication from the record that such 
a notice was not sent to the veteran.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the 
veteran has not asserted that he did not receive notice of 
the scheduled examination.

A review of the record reveals that there has been no 
communication from the veteran regarding his failure to 
report.  Following the veteran's failure to report to his 
scheduled VA examinations, a supplemental statement of the 
case (SSOC) was sent to the veteran in May 2006 indicating 
that the veteran had failed to appear for VA examinations 
that might have provided material evidence regarding his 
claim. The May 2006 SSOC was sent to the veteran's last 
address of record and was not returned as undeliverable by 
the U.S. Postal Service.  There is no indication from the 
record that he did not receive notice nor does he assert 
otherwise.

The Board acknowledges the RO's efforts to schedule the 
veteran for examinations. The veteran has not provided a good 
cause for his failure to report to the scheduled 
examinations.  Therefore, the Board finds that additional 
efforts to schedule examinations would be futile.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the lack of explanation 
regarding his failure to report to the scheduled VA 
examinations, the Board finds that the veteran did not show 
good cause.  See 38 C.F.R. § 3.655.  The veteran has not 
argued that the RO failed to notify him of the examination or 
indicated that he would report if the examination were re- 
scheduled.  Therefore, the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the veteran's failure to report for the VA 
examinations scheduled in May 2005 and March 2006 is without 
good cause, the veteran's claim for an increased rating for 
his service connected duodenal ulcer, status post vagotomy, 
must be denied.  38 C.F.R. § 3.655.




ORDER

Entitlement to an increased rating for a duodenal ulcer, 
status post vagotomy, currently evaluated as 20 percent 
disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


